DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
This application contains claims directed to the following patentably distinct species: 	Species A: Figs. 2A - 2C
Species B: Figs. 7-8
Species C: Figs. 9-10

If applicant elects species A or C please elect one subspecies 1-3:
Subspecies:
Species 1: fig. 3, first link type 18-18
Species 2: fig. 3, second link type 19-18
Species 3: fig. 3, third link type 20-21

If applicant elects species A or C please elect one subspecies I-III
Subspecies 2:
Species I: Figs. 4
Species II: Figs. 5
Species III: Figs. 6
The species are independent or distinct because the deployable devices, the reversible adherent links and the arrangement shapes are all structurally different respectively and are mutually exclusive. Furthermore the deployable devices have different functions. In addition, these species are not obvious variants of each other based on the current record. 
Species A, B and C are distinct deployable devices. For example, Species A comprises a plurality of rollers that can move in rotation with two to four tape springs.  It may or may not include a mandrel for rolling a plurality of tape springs on only two rollers. Species B rigidly links the free ends of the tape springs together and incorporates a rotation driven motor for the deployment of two or more tape springs. Furthermore, it uses the motor to stow or hold the tape springs and an object in the stowed position.  Lastly, Species C incorporates a mechanical or electrical cable on the surface of a tape spring to provide power to an electrical collector in a tape spring guide. Species C has six or more positioning rolls that are capable of guiding and maintaining the tape spring in the wound position or deployed position. There is a provision for a fixed central roll to prestress the idle stowing rollers. Furthermore, this embodiment is capable of not only stowing and deploying a satellite, but also towing a satellite. 
Species 1, 2, and 3 are distinct reversible adherent links described in terms of two tape springs. Species 1 comprises protuberances on both tape springs. The protuberance extends along a trunk and at the end of the trunk is a cap so that when the tape springs with the protuberances are placed in contact, the protuberances create a reversible link. Species 2 is similar in function; however, distinct in structure as it uses a catch loop on one tape spring and a protuberance on another tape spring. This achieves a removable adherent link that may be split apart and re-made as many times as required. Species 3, comprises a plurality of hairs or 
Species I, II and III offer three distinct ways to arrange a multitude of tape springs. Species I are Cylindrical options. While, Species II are omega-shaped options. And, Species III are u-shaped or Ovid options. Species I and II differ not only in shape, but also in how the at least two tape springs are connected and over-lap as required by the claimed invention. Species three is further distinct in shape and in that the contact surfaces are on the convex side (exterior side) of the tape springs, unlike Species I and II. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Different text keywords are needed for each various species arrangement. The keyword search would need to be specifically tailored to the combination chosen. There are more than 50 combinations which poses a clear search burden. For example, a search for Species A would look like this: (roller NEAR 2 rotat$4) AND mandrel; while Species B search would differ in that it would include: (rotat$4 NEAR motor) AND (rigid ADJ (link$3, connect$4, attach$4)). Furthermore, Species C would need to use several different queries, such as: ((position and central)) NEAR2 roll) AND (wound, stowed, deployed ADJ position) AND prestressing AND (electrical ADJ cable) AND (tow, guide). 
The search queries for the reversible linkages would differ with the features of the protuberances used. For example: (protuberance, connector or link$3) NEAR2  (mushroom ADJ shap$2) OR (stem OR trunk AND cap) and ((inter ADJ connection) WITH reversible)), as opposed to: (protuberance, connector or link$3) NEAR2 (loop, arc ADJ shaped, hoop) WITH (remov$4 NEAR2 split NEAR2 (re-made or re-used, re-connect$3)), as also opposed to: (protuberance, connector or link$3) NEAR2 (hairs, setae) WITH “Van der Waals” ADJ force AND (spatula ADJ tip) WITH adherence.
The search queries for the distinct arrangements would vary based on the shape chosen in a self-explanatory manner. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complex nature of the instant application no telephone call was made to request an oral election to the above restriction requirement. MPEP 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./             Examiner, Art Unit 3642                                                                                                                                                                                           
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642